  Case 3:21-cv-01657-X Document 5 Filed 07/20/21                           Page 1 of 2 PageID 52




                         UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS




JOHN OMOILE
Plaintiff
                                                               3:2I-CV-01657
                                                               Civil Action No.

GODWIN EMEFIELE ET. AL
Defendant



                        CERTIFICATE OF INTERESTED PERSONS
                               (This form also satisfies Fed. R, Civ. P. 7.1)

Pursuant to Fed. R. Civ. P. 7.1 and LR 3.1(c), LR 3.2(e), LR 7.4, LR 81.1(a)(4)(D), and LR 81.2,
John Omoile




provides the following information:
       For a nongovernmental corporate party, the name(s)of its parent corporation and any
publicly held corporation that owns 10% or more of its stock (if none, state "None"):
*Please separate names with a comma. Only text visible within box willprint

N/A




       A complete list of all persons, associations of persons, firms, partnerships, corporations,
guarantors, insurers, affiliates, parent or subsidiary corporations, or other legal entities that are
financially interested in the outcome of the case:
*Please separate names with a comma. Only text visible within box willprint

None other than the parties to this lawsuit
Case 3:21-cv-01657-X Document 5 Filed 07/20/21   Page 2 of 2 PageID 53
